ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-344, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a)(4)(E), JAMES WHITE, a/k/a JAMES E. WHITE, of EWING, who was admitted to the bar of this State in 1996, should be suspended from the practice of law for a period of six months based on discipline imposed in the State of New York that in New Jersey constitutes violations of RPC 1.15(a)(comminghng and negligent misappropriation of client funds), RPC 1.15(d) and Rule l:21-6(reeordkeeping violations) and Rule l:21-6(c)(l)(I)(2) (making prohibited cash withdrawals from trust account);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to complete courses in professional responsibility and trust accounting and that following reinstatement, respondent should submit quarterly trust account reconciliations to the Office of Attorney Ethics for a period of two years;
And good cause appearing:
It is ORDERED that JAMES WHITE, a/k/a JAMES E. WHITE, is hereby suspended from the practice of law for a period of six months, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall enroll in and successfully complete twelve hours of courses in professional responsibility and attorney trust accounting approved by the Office of Attorney Ethics; and it is further
ORDERED that after reinstatement to practice, respondent shall submit to the Office of Attorney Ethics quarterly reconcilia*444tions of his trust account for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.